DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 103031473), hereinafter “Xu,” wherein an English machine translation is used and cited herein, in view of Hauck et al. (US 2015/0098859), hereinafter “Hauck.”
Regarding claim 1, Xu teaches an aluminum alloy containing a chemical composition of alloy constituents that overlap with the instantly claimed ranges and amounts, as shown in the table below ([0032]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Element
Claim 1 (wt. %)
Xu (wt. %)
Overlap (wt. %)
Si
About 7.5 – 9.5
1 – 25 
About 7.5 - 9.5
Cu
About 3.0 – 4.0
0 – 10
About 3.0 – 4.0
Fe
≤ about 1.3
< 3
≤ about 1.3
Mn
≤ about 0.5
0 – 3
≤ about 0.5
Mg
≤ about 0.1
0 – 10
≤ about 0.1
Zn
≤ about 3.0
0 – 15
≤ about 3.0
Sn
≤ about 0.35
0 – 2
≤ about 0.35
Ti
About 0.9– 1.5
0 – 7 
About 0.9 - 1
Al
Balance
Balance
Balance


	Xu is silent as to comprising one or more of: between about 0.0005 wt. % - 0.0007 wt. % silver, between about 0.001 wt. % - 0.012 wt. % antimony, between about 0.004 wt. % - 0.006 wt. % molybdenum, between about 0.0003 wt. % - 0.002 wt. % lanthanum.
	However, in the same field of endeavor, Hauck teaches 20-350 ppm (0.002-0.035 wt.%) Sb may be added to an Al-Si die casting alloy to improve grain refinement (Abstract, [0032]). Note that Xu also teaches an Al-Si die casting alloy and also desires improved grain refinement in order to increase strength (Abstract, [0005]-[0007]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add 0.002-0.035 wt.% Sb to the aluminum die casting alloy of Xu in order to improve grain refinement, as taught by Hauck (Abstract, [0032]). The combination of Xu and Hauck results in a Sb content that overlaps with the instantly claimed range of about 0.001-0.012 wt.% Sb. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 3, Xu modified by Hauck teaches 1 – 25 wt. % Si (Xu, [0032]), which overlaps with the instantly claimed range of about 8.7 wt. % Si. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	With respect to claim 4, Xu modified by Hauck teaches 0 - 10 wt. % Cu (Xu, [0032]), which overlaps with the instantly claimed range of about 3.7 wt. % Cu. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	As to claim 5, Xu modified by Hauck teaches < 3 wt. % Fe (Xu, [0032]), which overlaps with the instantly claimed range of about 1.0 wt. % Fe. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 6, Xu modified by Haucki teaches 0 – 3 wt. % Mn (Xu, [0032), which overlaps with the instantly claimed range of about 0.2 wt. % Mn. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 7, Xu modified by Hauck teaches 0 - 10.0 wt.% Mg (Xu, [0032]), which overlaps with the instantly claimed range of about 0.07 wt. % Mg. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 8, Xu modified by Hauck teaches 0 - 15 wt. % Zn (Xu, [0032), which overlaps with the instantly claimed range of about 0.8 wt. % Zn. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 9, Xu modified by Hauck teaches 0 – 2 wt. % Sn (Xu, [0032]), which overlaps with the instantly claimed range of about 0.02 wt. % Sn. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 10, Xu modified by Hauck teaches 0 – 2 wt. % Pb (Xu, [0032]), which overlaps with the instantly claimed range of about 0.02 wt. % Pb. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 11, Xu modified by Hauck teaches 0 - 2 wt. % Cr (Xu, [0032]), which overlaps with the instantly claimed range of about 0.5 wt. % Cr. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 12, Xu modified by Hauck teaches 0 -2 wt. % B (boron), 0 – 3 wt. % Zr (zirconium), and 0 – 2 wt. % Be (beryllium) (Xu, [0032]), which overlaps with the instantly claimed range of up to about 0.02 wt. % of each of these elements. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Response to Arguments
Applicant’s arguments filed 2/1/2022, with respect to the rejection(s) of claim(s) 1 and 3-12 under 35 U.S.C. 103 over Xu (CN 103031473) in view of Kaburagi (US 2017/0121793) have been fully considered and are persuasive in view of the current amendment to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu (CN 103031473) in view of Hauck (US 2015/0098859), as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734